Citation Nr: 0324582	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  02-07 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of removal of 
actinic keratosis from the left cheek.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran served on active duty from July 1976 to July 1979 
and from April 1980 to April 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating determination of 
the Los Angeles, California, and Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2002, the 
veteran, sitting at the RO, testified in a videoconference 
hearing with the undersigned sitting in Washington, D.C.

At the time of his September 2002 hearing, the veteran 
withdrew his claims of entitlement to service connection for 
recurring chest pains, a positive PPD converter reading and a 
left knee condition.  In a March 2003 decision, the Board 
dismissed the veteran's claims as to these matters.



FINDING OF FACT

The objective and competent medical evidence of record 
demonstrates that actinic keratosis of the left cheek, and 
residuals therefrom, is related to the veteran's active 
military service.



CONCLUSION OF LAW

Actinic keratosis of the left cheek, and residuals therefrom, 
was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Factual Background

A review of the veteran's service medical records 
demonstrates that at the time of an April 1991 clinical visit 
he complained of a flat mole on the left side of his face 
that had doubled in size over the past year.  Examination of 
the mole revealed that it was smooth and homogenous with a 
brown color.  It measured approximately 1 x .5 centimeters in 
diameter.  At the time of a May 1991 surgical consultation, 
the veteran was again noted to have a mole on his left cheek.  
A diagnosis of skin mole left cheek R/O (with a need to rule 
out) skin keratosis was rendered.  An excision was scheduled.  
On May 29, 1991, the veteran's left cheek skin mole was 
excised.  A biopsy of the mole revealed actinic keratosis of 
the skin, moderately severe, hyperpigmented.  

At the time of his October 1996 retirement examination, the 
veteran was noted to have a 2.5 centimeter scar on his left 
chin/cheek area.  

Post service, a September 1997 VA examination report is not 
referable to scars or deformities of the head or face.

In February 1999, the RO received the veteran's claim for 
service connection for actinic keratosis of the left cheek.  
A February 1999 VA outpatient treatment record reflects the 
veteran's report of a skin lesion on his left temple that was 
removed in service and identified as actinic keratosis that 
recently developed discoloration and since sloughed.  

In his August 2000 notice of disagreement, the veteran 
reported that he had a keratosis removed from his chin in May 
1991.  He stated that it came back and had to be removed 
again.  In a February 2001 written statement in support of 
his claim, the veteran again reported that he had a keratosis 
removed from his left cheek area.  

In his May 2002 substantive appeal, the veteran reported that 
he had a scar where the surgery was performed.  He further 
noted that the keratosis returned and continued to grow.  

At his September 2002 videoconference hearing, the veteran 
testified that he started getting a growth on his left cheek 
right next to his eye during his period of service.  He 
stated that the growth was removed and that he had no further 
problems with it for several years.  He reported that within 
the past few years the growth had returned.  He noted having 
a scar from the surgery but testified that the scar had 
become somewhat obscured by the regrown keratosis.  The 
veteran reported that he did not have any medical records 
that documented the regrowth.  

In March 2003, the Board ordered additional development on 
this matter, to include a VA examination, to determine the 
nature and etiology of any skin disorder of the left cheek.  
The VA examiner was requested to render an opinion as to 
whether it was at least as likely as not that any currently 
diagnosed left cheek disorder, including actinic keratosis or 
residuals therefrom, was caused by the veteran's military 
service or whether such an etiology or relationship was less 
than likely.  

In June 2003, the veteran underwent VA examination.  
According to the examination report, the VA examiner reviewed 
the veteran's medical records.  The veteran was noted to have 
been stationed in the Persian Gulf from August 1990 to April 
1991.  After his return, he noted a skin growth on the left 
maxillary area near his left eye.  He sought medical 
attention on April 23, 1991, and a diagnosis of R/O skin 
neoplasm was rendered.  A biopsy was done on May 29, 1991, 
and the lesion was found to be actinic keratosis of the skin, 
moderately severe, and hyperpigmented.  

Further, the VA examiner indicated that the veteran recently 
noted a recurrence of the lesion in the same area as the one 
biopsied in May 1991 as well as some other hyperpigmented 
areas on his face.  The veteran sought treatment from a 
private physician who biopsied the area and found it to be 
actinic keratosis.  The area on the veteran's face that was 
surgically excised in 1991 was noted to have a very fine 
barely visible 4-centimeter scar located just below and 
lateral to the left eye.  

Physical examination revealed no visible lesions or 
hyperpigmented areas on the veteran's face.  There was a very 
thin barely visible 4-centimeter scar just below and lateral 
to his left eye.  There was no visible disfigurement of the 
face.  

The VA examiner noted that the biopsy in the file dated May 
29, 1991, found actinic keratosis of the skin, moderately 
severe with hyperpigmentation.  He further observed that 
there was another biopsy result done by the veteran's private 
physician in December 2002 with the results identifying 
actinic keratosis with adjacent solar lentigo.  It was the VA 
examiner's opinion that it was at least as likely as not that 
the veteran's actinic keratosis was the result of exposure to 
the sun while serving in the Persian Gulf.  

II.	Analysis

A.	Veterans Claims Assistance Act

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001), overruled in part on other grounds, Kuzma v. 
Principi, ___ F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 
2003).

In addition, VA has published new regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.	Discussion

Under 38 U.S.C.A. §§ 1110 and 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated, "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for residuals of actinic keratosis of the left cheek.  
Service medical records document that in May 1991 a skin mole 
on his left cheek was excised and a biopsy showed actinic 
keratosis of the skin.  In June 2003, a VA medical examiner 
reviewed the veteran's service and private medical records 
and examined him.  The VA physician noted the May 1991 biopsy 
and that another biopsy was done by the veteran's private 
physician in December 2002 with results identifying actinic 
keratosis with adjacent solar lentigo.  In the VA examiner's 
opinion, it was at least as likely as not that the veteran's 
actinic keratosis was the result of exposure to the sun while 
serving in the Persian Gulf.  

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.  
Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection is warranted for 
actinic keratosis of the left cheek and residuals therefrom.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (old and new version); 
38 C.F.R. § 3.303.


ORDER

Service connection for residuals of removal of actinic 
keratosis from the left cheek is granted.  




	                        
____________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

